Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for foreign priority of application JP 2017-144284 filed in Japan on 07/26/2017. 
Acknowledgment is made of applicant’s claim for priority of application PCT/JP2018/ 027029 filed in Japan on 07/19/18, published as WO 2019/021924 on 01/31/2019. 
Claims 1-5 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable being over Li et al. US 2018/0081470 in view of Lin et al. US 2011/0057887 and Aoyama et al. US 2016/0253024.
Claim 1
(Figs. 1, 2) a substrate 1 (array substrate) divided into a display region (arrays of pixel electrodes 8 and TFTs 2) configured to enable an image to be displayed and a non-display region surrounding the display region; 
(Figs. 1, 4) a plurality of pixel electrodes 18 [0004] disposed in the display region; 
(Figs. 1, 2, 4) a plurality of position detection electrodes 4/16 (touch sensing electrode) disposed in the display region and configured to detect an input position by a position input body (user’s finger) [0003] [0005], 
(Fig. 4) the plurality of position detection electrodes 4/16 constituting a common electrode (the touch sensing electrodes 4 each transmit/deliver a common voltage Vcom as a touch control signal in time division manner) [0004] disposed overlapping the plurality of pixel electrodes 18; 
(Fig. 2) a first position detection line 6 disposed in the display region and connected to a position detection electrode 4 of the plurality of position detection electrodes 4; 
except
a second position detection line disposed in a layer different from a layer of the first position detection line in the display region and overlapping the first position detection line, 
the second position detection line being electrically connected to the first position detection line at at least two locations.  
However Lin et al. teach
(Figs. 1, 2a) first position detection line 122/124 (first sensing series 120 includes a plurality of first sensing pads 122 and a plurality of the first bridge portions 124); and (second sensing series 130 includes a plurality of second sensing pads 132 and a plurality of the second bridge portions 134) [0025]
(Fig. 3A) the second position detection line 134/130 disposed in a layer different from a layer of the first position detection line 122/124 in the display region and overlapping the first position detection line 134/130, 
And Aoyama et al. teach 
(Fig. 15) a ‘second position detection line’ 12/17 (the common/sensor driver 22 supplies the common voltage to the common electrode 17 via the sensor electrode line 12) [0059]; 
(Fig. 2) the ‘second position detection line’ 17/12 being electrically connected to the first position detection line 12a at at least two locations 18/18a/18b (common electrodes 17/12 are electrically connected to the sensor electrode lines 12a via through holes 18/18a/18b) [0057].  
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Lin’s structure in order to provide improved electrostatic discharge (ESD) protection, as taught by Lin [0003]; and with Aoyama’s structure in order to provide improved viewing angle characteristics to the display device, as taught by Aoyama [0004]

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable being over Kim et al. US 2016/0224155 in view of Lin et al. US 2011/0057887 and Aoyama et al. US 2016/0253024.
Claim 1
(Fig. 4) a substrate 100 (TFT array substrate) [0073] divided into a display region (arrays of touch electrodes 110) configured to enable an image to be displayed and a non-display region (200/300) surrounding the display region; 
(Fig. 4) a plurality of pixel electrodes disposed in the display region (110) [0075]; 
(Fig. 4) a plurality of position detection electrodes 110 (touch electrode) [0075] disposed in the display region and configured to detect an input position by a position input body (user’s finger) [0005], 
(Fig. 4) the plurality of position detection electrodes 110 constituting a common electrode [0076] disposed overlapping the plurality of pixel electrodes (with an insulating layer therebetween) [0068]; 
(Fig. 4) a first position detection line 120 (touch signal line) [0078] disposed in the display region and connected to a position detection electrode 110 of the plurality of position detection electrodes 110; 
except
a second position detection line disposed in a layer different from a layer of the first position detection line in the display region and overlapping the first position detection line, 
the second position detection line being electrically connected to the first position detection line at at least two locations.  
However Lin et al. teach
(Figs. 1, 2a) first position detection line 122/124 (first sensing series 120 includes a plurality of first sensing pads 122 and a plurality of the first bridge portions 124); and (second sensing series 130 includes a plurality of second sensing pads 132 and a plurality of the second bridge portions 134) [0025]
(Fig. 3A) the second position detection line 134/130 disposed in a layer different from a layer of the first position detection line 122/124 in the display region and overlapping the first position detection line 134/130, 
And Aoyama et al. teach 
(Fig. 15) a ‘second position detection line’ 12/17 (the common/sensor driver 22 supplies the common voltage to the common electrode 17 via the sensor electrode line 12) [0059]; 
(Fig. 2) the ‘second position detection line’ 17/12 being electrically connected to the first position detection line 12a at at least two locations 18/18a/18b (common electrodes 17/12 are electrically connected to the sensor electrode lines 12a via through holes 18/18a/18b) [0057].  
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Lin’s structure in order to provide improved electrostatic discharge (ESD) protection, as taught by Lin [0003]; and with Aoyama’s structure in order to provide improved viewing angle characteristics to the display device, as taught by Aoyama [0004]

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable being over Li et al. US 2018/0081470, Lin et al. US 2011/0057887, Aoyama et al. US 2016/0253024 as applied to claim 1 above, and further in view of Ishiwaki et al. US 2014/0152613.
Claim 5: Kim et al. disclose a
Ishiwaki et al. teach
(Fig. 27) the first position detection line TDL (metal wirings of the touch detection electrodes) [0152] extends in a zigzag-like manner.  
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Ishiwaki’s structure in order to provide touch detection to the display device, as taught by Ishiwaki [0003];

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Li et al. US 2018/0081470, Kim et al. US 2016/0224155, Lin et al. US 2011/0057887, Aoyama et al. US 2016/0253024 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871